Dissenting Opinion by
Mr. Justice Roberts :
As I see it, the majority ignores the holding and approach of the one case exactly on point, Berks County Tuberculosis Society Appeal, 418 Pa. 112, 208 A.2d 857 (1965),1 and proceeds apace to apply cy pres in a manner in -which it was never intended to be used. I would affirm the decree of the orphans’ court on the basis of its construction, with the help of extrinsic evidence, of testatrix’ will. I dissent.
Here, testatrix directed by her will that a single eleemosynary institution serving the blind receive a charitable bequest. The Western Pennsylvania School for Blind Children, as appellant, argues to this Court that testatrix intended that it receive the bequest. Similarly, appellee Pennsylvania Association for the Blind urges us to decide that the orphans’ court correctly found that it was testatrix’ intended beneficiary. A third claimant in the orphans’ court, the Greater Pittsburgh Guild for the Blind, did not appeal. Each, aware of settled appellate court practice, expected either to win or to lose, to receive the bequest or not to receive it. But, mirabile dictu, a majority of this Court applies cy pres, transforms the single bequest into two, and awards it equally to appellant and appellee (forgetting *57for the sake of convenience the Greater Pittsburgh Guild?).
The majority can cite no case which holds that an appellate court on its own motion may willynilly split in two a charitable bequest, where the testatrix specifically directed that her monies be distributed to a single beneficiary. Black Estate, 398 Pa. 390, 158 A.2d 133 (1960), and Women’s Homoeopathic Hospital of Philadelphia Case, 393 Pa. 313, 142 A.2d 292 (1958), furnish the grist for the majority’s mill. Neither supports its conclusions.2
In Women’s Homoeopathic, this Court affirmed the award by the orphans’ court of two funds released upon the dissolution of the Women’s Homoeopathic Hospital. The orphans’ court made its determination by applying cy pres. The first, or so-called Sellers, fund was in this Court’s view “self-determinative of its ap*58propriate disposition.” 393 Pa. at 318, 142 A.2d at 295. This conclusion resulted from the testator’s desire to benefit women’s hospitals. The use of the plural “hospitals” justified the orphans’ court’s dividing the fund equally between the two hospitals serving women and “still functioning substantially in the same manner as they were when the trustee made its testamentarily authorized selection in 1938.” Id.
The second fund to which cy pres was applied was composed of bequests from many different testators. It was the master’s finding that these donors intended “(1) to aid a hospital commonly known as a ‘women’s hospital’, or (2) to aid a hospital commonly recognized as a ‘homoeopathic hospital’, or (3) both.” Id. at 319, 142 A.2d at 295. The master also found that there was no hospital performing both functions. In view of the master’s finding of the testator’s intent, the orphans’ court divided the funds in question between a “homoeopathic” and a “women’s” hospital. Because this result was dictated by the intent of the testators, this Court affirmed.
The instant facts are plainly distinguishable. Here, the testatrix’ general charitable intent is singular, to aid the blind. And she wanted her bequest to go to a single institution.
A gratuitous remark in Black Estate, supra, apparently prompts the majority to cite that case as support for its notion that an appellate court may act as initial factfinder and apply cy pres. In Black Estate, this Court said: “We believe that the testatrix intended to bequeath and devise her residuary estate to the Board of Christian Education of the Presbyterian Church in the United States of America and that it was a clear abuse of discretion to award such estate to a ‘Committee which had no authority to take property or to administer it’ unless specifically authorized by ‘The First Presbyterian Church in the City of New York, founded *591716, Old First, University Place and Madison Square Foundations’.” Id. at 395, 158 A.2d at 135. Although, this Court mentioned cy pres in its opinion, its holding is more consistent with an affirmance on the basis of a construction of the will.
To justify its position the majority focuses on this single sentence from Black Estate. “The auditor and the lower court might have awarded the balance to either of the Church claimants or half to each of them.” Id. at 392-93, 158 A.2d at 134. By its own terms this statement contradicts the majority’s view that an appellate court may act as factfinder, apply cy pres, and award a bequest equally to two claimants. The idea plainly expressed is that it is within the discretion of “[t]hc auditor and the lower Court,” not this Court, to divide a bequest, in the appropriate case, equally between two claimants.
Moreover, in Black Estate, the ultimate resolution was that a single beneficiary was awarded the bequest. Any opinion expressed about the possibility of the orphans’ court dividing the bequest between two beneficiaries was clearly dictum. Black Estate, therefore, provides no support for the majority’s position.
Even conceding arguendo the applicability of cy pres to the instant facts, the majority pursues an unprecedented appellate course. The determination of testatrix’ intent on the basis of extrinsic evidence is a finding of fact, and must be done by the orphans’ court. If the majority believes the orphans’ court erred in applying cy pres, then it should remand the case to that court with instructions to apply the correct principles of law. The orphans’ court, as factfinder, must resolve initially the factual issues that the majority believes were decided on the basis of mistaken legal principles. However, today’s majority, in this case as in no other, plays court of first instance, finds the facts at the appellate level, and dictates its result to the orphans’ *60court. This, in my view, is improper and contrary to all our prior practice and decisions.
Furthermore, by what principle does the majority decide to divide testatrix’ bequest equally? The record indicates nothing about the relative importance or significance of these two institutions serving the blind. Foes each serve the same number of persons in a year? Foes one provide more extensive service or maintain greater facilities? Has one a more substantial endowment? These are the sort of inquiries that the Commonwealth, under its parens patriae power, would consider relevant. See Pruner Estate, 390 Pa. 529, 136 A.2d 107 (1957); Pa. O.C.R. § 5, rule 5. However, an appellate court bound by the record, and here confined by a record developed for other purposes (neither party asked that the bequest be divided) is just incapable of acting as factfinder. Moreover, this Court has consistently resolved not to invade the province of the orphans’ court’s factfinding function.
And what about the third claimant in the orphans’ court? This Court apparently acts as factfinder in deciding to divide testatrix’ single bequest between appellant and appellee. But by not considering the claim of the Greater Pittsburgh Guild for the Blind on the ground it did not appeal, this Court seemingly resumes its role as appellate court. Being an appellate court for one claimant and a factfinder for the other two manifestly demonstrates the unsoundness of the majority’s approach.
It is a strange result indeed that starts with a will in which testatrix specifically directed that a single charity receive a single bequest and finishes with an appellate court on an incomplete record ostensibly giving effect to this clear intent by awarding her bequest to two institutions.
In my view, the correct approach is to ascertain testatrix’ intent, as this Court did in Berks County Tuber*61culosis Society Appeal, 418 Pa. 112, 208 A.2d 857 (1965),3 by construing the will. After all, tbe question is which institution did testatrix intend. Questions of identity are precisely the sort of problems an orphans’ court constantly resolves with reference to the will, and in the proper case, with the aid of extrinsic evidence. The argument that the answer to this question of testatrix’ intent does not come easily is unimpressive. It is the rare case involving the construction of a will that is not difficult.
In the present case, the orphans’ court, with the aid of extrinsic evidence, construed testatrix’ will. After hearing extensive and conflicting evidence, the court assessed the credibility of witnesses, and found that testatrix intended her bequest to go to the Pennsylvania Association for the Blind. This finding of fact, approved by the court en banc, has the force of a jury verdict. “[I]t is not within our province to assess the credibility of the testimony.” Zeedick Will, 421 Pa. 44, 46, 218 A.2d 755, 755 (1966) (per curiam). Bather, *62our review on appeal is limited to determining whether the findings of fact are supported by sufficient evidence and whether there has been an abuse of discretion or error of law. Shewchuk Estate, 444 Pa. 349, 260, 282 A.2d 307, 313 (1971); Mintz Trust, 444 Pa. 189, 196, 282 A.2d 295, 299 (1971); Gramm Estate, 437 Pa. 381, 386, 263 A.2d 445, 447 (1970); Abrams Will, 419 Pa. 92, 101, 213 A.2d 638, 643 (1965); Pusey’s Estate, 321 Pa. 248, 260, 184 A. 844, 849 (1936). In my judgment, the record discloses no support for a conclusion that the orphans’ court, when construing the will with the help of extrinsic evidence, either abused its discretion or applied an incorrect legal principle.
Whether this Court would arrive at a different conclusion, were it sitting as factfinder, is irrelevant. The question we must answer is whether the findings of fact are supported by sufficient evidence. In my view, they are. Accordingly, I would affirm the decree of the Orphans’ Court of Allegheny County on the basis of its construction, with the aid of extrinsic evidence, of testatrix’ will.

 See note 3 infra.


 In Ms concurring opinion, Mr. Justice Pomeroy correctly recognizes that neither Black Estate, 398 Pa. 390, 158 A.2d 133 (1960), nor Women’s Homoepathic Hospital of Philadelphia Case, 393 Pa. 313, 142 A.2d 292 (1958), is authority for the majority’s position. Since there exists “no Pennsylvania case directly in point,” Mr. Justice Pomeroy’s reliance on Eagleson Estate, 43 Washington County Rptr. 199, 206 (Pa. O.C. 1963) [13 Fid. Rptr. 454, 460-61], is somewhat puzzling. The portion of that opinion quoted in the concurring opinion follows an extended discussion of Black Estate, and when read in context, merely restates the dictum there. More fundamentally, the orphans’ court in Eagleson Estate held that the bequest was to be awarded to a single beneficiary, and reached its conclusion by construing the will, not applying cy pres.
“It is concluded that there is no necessity to invoke the doctrine of ey pres in the instant proceeding; that the will presents a typical problem of misnomer of a corporation; that the ambiguity in the will has been resolved by adequate, positive parol evidence; that many reported cases disclose a misnomer more variant from the correct corporate style than in the subject case.” 43 Washington County Rptr. at 207 [13 Fid. Rptr. at 462]. It is clear that Eagle-son Estate supports the view that the instant case presents a “typical problem of misnomer.”


 Berks County Tuberculosis Society Appeal, 418 Pa. 112, 208 A.2d 857 (1905), involved “a dispute between Berks County Tuberculosis Society . . . and Heading-Berks Tuberculosis and Health Association, . . . each of which elaim[ed] it [was] the income beneficiary under a provision of an inter vivos trust . . . .” Id. at 113, 208 A.2d at 858 (footnote omitted). The orphans’ court allowed the introduction of extrinsic evidence, and on the basis of that evidence ascertained settlor’s intent. We reversed because “it [was] possible to determine the identity of the beneficiary with certainty from the language of the trust instrument without resort to extrinsic evidence of the settlor’s intent.” Id. at 114, 208 A.2d at 858.
The approach taken by both the orphans’ court and this Court in Berks County Tuberculosis Society Appeal was to construe the will. Nothing said there by this Court precludes the introduction of extrinsic evidence in the appropriate case. Id. at 114-15, 208 A.2d at 858-59. Here, the will was ambiguous and therefore the introduction of extrinsic evidence was proper. Nevertheless, with or without extrinsic evidence, the correct approach to use in ascertaining testatrix’ intent is to construe the will, not apply cy pres.